DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 November 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  More specifically, it does not appear as though claim 2 further limits claim 1, in view of the new limitations in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Esch, U.S. 2007/0049999 (hereinafter Esch).
Regarding claims 1, 2, and 13, Esch discloses (note figs. 1-4; paragraphs 258 and 265) a surgical device comprising: a handpiece having a handle (15), a shaft (13), and a thermal assembly (note abstract and paragraph 236); the thermal assembly having an electrically insulative substrate (46 – note paragraph 258) and an electrically resistive heating element 
Regarding claims 3 and 4, Esch discloses (see above) a device comprising a controller (note paragraph 237), wherein the device is capable of performing the claimed function (also note paragraph 139).  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claims 6 and 7, Esch discloses (see above) a device wherein the resistive material is necessarily formed as a ‘plated trace’ on the substrate in a helical (i.e., coiled) configuration.
Regarding claim 8, Esch discloses (see above) the claimed device, but fails to explicitly disclose the claimed thickness of the resistive material.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified the dimensions of the resistive material accordingly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, such a modification would have involved a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 10, Esch discloses (see above) the claimed device, but fails to explicitly disclose the claimed material of the thermal insulator.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified the material of the thermal insulator accordingly, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 11 and 12, Esch discloses (see above) a device comprising a lubricious PTFE coating (47 – note paragraph 255).
15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esch as applied to claims 1-13 above, and further in view of Stulen, U.S. 2014/0005667 (hereinafter Stulen).
Regarding claim 15, Esch teaches (see above) a device having a handle and an external power source.  However, Esch fails to expressly teach a device having a power source included in the handle.  Stulen teaches (note figs. 17 and 18A) a similar device having a power source included in the handle (note paragraph 123).  It is well known in the art that these different generator configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the apparatus of Esch to include a power source disposed within the handle.  This is because this modification would have merely comprised a simple substitution of interchangeable generator configurations in order to produce a predictable result (see MPEP 2143).

Response to Arguments
Applicant's arguments filed 7 October 2021 have been fully considered but they are not found to be persuasive.  Regarding Applicant’s argument that Esch does not disclose ‘a thermal assembly that provides hemostatic sealing of bone or tissue without application of a fluid’ Examiner respectfully disagrees.  More specifically, Examiner asserts that this limitation has been met by Esch (see rejection above), which teaches a thermal assembly embodiment that does not require the use of fluid (see use of the word “or” in abstract and paragraph 236; note use of the phrase “one embodiment” in paragraphs 256-257).  Regardless, Examiner maintains that Esch teaches a device that meets the claimed functional language, since it would be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794